DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response is acknowledged and appreciated.  The claim amendments and new claims have been considered as follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-15, 19-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Healy et al. (U.S. Patent 9,254,908).

In regards to claim 1, Healy et al (henceforth referred to as Healy) disclose a support bracket for holding one or more interior components of a vehicle.  Healy teaches multiple embodiments of an equipment bracket  in an aircraft, the support bracket comprising:
a base plate (Healy teaches bracket with base plate as illustrated in figure 2a-2c) comprising; 
a flat attachment face for fixedly bonding the base plate to a vehicle structure (see flat base of bracket); 
and a module face, which is attached to and extends away from the flat engagement face, comprises a first engagement device, and defines an upper surface of the base portion.  As illustrated, the Healy bracket includes a projecting engagement device (see four sided fixing means in figure 2b); 
and a separate add-on module (component of figure 2a “first part”, item 201) comprising: a base frame comprising a second engagement device arranged at an engagement face of the add-on module.  The “first part” includes a collar, base portion and another engagement portion (two arms 205), the engagement face being an opposite side of the base frame from an outer face of the base frame.  The two projecting engagement arms project opposite to the base frame (base frame sits between the arms and the collar; 
and a holding section for holding the one or more interior components.  The collar (item 203) of Healy constitutes a “holding” portion, the holding section being attached to the base frame at the outer face of the base frame.  The collar is attached to the base frame on opposite side to the projecting arms;
wherein the module face is for receiving the add-on module.  The “module face” accepts the add-on module;
wherein the first engagement device and the second engagement device are configured for conducting a form-fit engagement.  The arms have a form fit relationship with the first engagement device.

In regards to claim 2, Healy discloses a support frame that is connected on the outer face of the base frame and is positioned extending in an opposite direction from the second engagement device.  Healy teaches a collar with two “sides” extending from a base and extending opposite from the engagement legs (second engagement device); and
Wherein the holding section is on or at a distal end of the support frame.  At the end of the extending “sides” of the collar is a bridging portion creating the holding means.  .

In regards to claim 3, Healy discloses that the support frame comprises two legs arranged at a distance to each other on and extending away from the base frame.  The collar is comprised of two extending side portions or legs that extend away from the base; and
the holding section is a bridge part that connects both legs at a side of the legs opposed to the base frame.  As illustrated, the two extending legs of the collar are bridged by a top portion forming the collar.

In regards to claim 9, Healy discloses that at least one of the base plate and the add-on module comprises a plastics material.  Healy teaches that the components may be fabricated from various materials including plastic.

In regards to claim 10, Healy discloses a method for holding one or more interior components of a vehicle, comprising:
Providing at least one support bracket of claim 1;
bonding the flat attachment face of the base plate to the vehicle structure in a material bonding manner (col. 2, lines 25-30);
inserting the second engagement device of the add-on module into the first engagement device.  As shown in figure 2c, one part is inserted into the other; and
engaging the first engagement device and the second engagement device.

In regards to claim 11, Healy discloses that bonding the flat attachment face of the base plate to the vehicle structure comprises an irreversible bonding of the flat attachment face.  Healy intends irreversible attachment (to the degree possible) with reference to “bonding”.

In regards to claim 12, Healy discloses that engaging the first engagement device and the second engagement device comprises moving the second engagement device from an insertion position into an engagement position in the first engagement device.  Healy teaches this step as shown in figures.

In regards to claim 13, Healy discloses a vehicle (aircraft) comprising:
a vehicle body having a structure.  Healy teaches an aircraft with a fuselage structure;
and at least one support bracket of claim 1;
wherein the base plate of the at least one support bracket is bonded to an interior side of the structure for receiving the add-on module.  Healy describes use and bonding of the device inside an aircraft fuselage.

In regards to claim 14, Healy discloses that the structure comprises a skin.  The substrate described in Healy constitutes a skin.

In regards to claim 15, Healy fails to explicitly disclose that the structure comprises a fiber reinforced plastics material having a matrix, into which reinforcement fibers are integrated.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the structure disclosed in Healy from various materials common in the aerospace field including fiber reinforced plastics, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
; and the base plate is integrated into the structure.  The base plate of the Healy device is integrated into the aircraft structure as it is bonded.

In regards to claim 19, Healy et al (henceforth referred to as Healy) discloses a support bracket for holding one or more interior components of a vehicle, the support bracket comprising:
a base plate (item 208);
a first engagement device in a form of a plurality of webs that extend in a vertical direction away from an upper surface of the base plate to define a recess between the plurality of webs.  As illustrated in figure 2b of Healy, the base plate includes a protruding wall portions extending away from the base plate and defining a recess; and
a separate add-on module (item 202) comprising:
a second engagement device that is configured for insertion within the first engagement device.  Healy teaches a clip mechanism as shown in figure 2a and, when inserted within the recess of the first engagement device, to latch into the first engagement device and to reach an inner end of the recess.  The clip mechanism extends into the recess of the base plate as shown in figure 2c; and
a holding section for holding the one or more interior components, the holding section being attached to the second engagement device.  Healy teaches a collar portion constituting a holding portion and it is attached to the base plate; wherein the first engagement device and the second engagement device are configured for conducting a form-fit engagement.  The first and second engagement portions of the Healy device form-fit together.

In regards to claim 20, disclose the first engagement device comprises at least one latching cut-out formed in one or more of the plurality of webs.  The device of Healy includes holes (cut-outs) in the web portions (walls); and
the second engagement device comprises at least one latching clip, wherein each latching clip is, when the first engagement device is inserted within the second engagement device, axially aligned with and configured for latching into a corresponding one of the at least one latching cut-out to firmly hold the add-on module. The collar attachment means includes latching clips as claimed that align with and attach to the holes of the baseplate holding means.

In regards to claim 21, Healy disclose the plurality of webs extend perpendicularly away from the upper surface of the base plate (see figure).

In regards to claim 22, Healy discloses a support frame that is connected on the outer face of the base frame and is positioned extending in an opposite direction from the second engagement device; wherein the holding section is on or at a distal end of the support frame.  The portions between the collar and the attachment means constitutes a support frame.


In regards to claim 23, Healy discloses that the support frame comprises: two legs that are attached to the outer face of the base frame, spaced apart from each other by a distance, and extend away from the outer face of the base frame; and a bridge part that connects the legs together at an end of the legs that is an opposite end from where the legs are attached to the outer face of the base frame; wherein the holding section is formed in the bridge part.   The collar of the Healy device sits on a “bridge” portion connecting two prong claps as illustrated in figure 2a.

Allowable Subject Matter
Claims 4, 5, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 4, the closest prior art fails to teach or make obvious, including all the limitations of claim 4, that the first and second engagement devices are configured to conduct a sliding motion parallel to the base plate.

Summary/Conclusion
Claims 1-3, 9-15, 19-23 are rejected and claims 4, 5, 16-18 are objected to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641